Citation Nr: 1529706	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and/or a personality disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1976 to September 1979, from January 1980 to January 1984, and from November 1985 to June 1988.  He also had active duty for training (ACDUTRA) from June 1984 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2014, when it was remanded for further development.  

In April 2014, the Veteran submitted a written withdrawal of his request for a Board hearing.  His hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704 (2014). 

The Veteran's claim on appeal was characterized as a claim of service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to depression, as he also has a diagnosis of an unspecified personality disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include depression and/or a personality disorder. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

The Veteran asserts that his current psychiatric disability is related to his periods of active service.  The Veteran's service treatment records (STRs) and post-service medical records reflect diagnoses of both a personality disorder and depression.  The Veteran's Social Security Administration (SSA) records show that the Veteran receives disability benefits for both "disorders of the back (discogenic and degenerative)" and "affective/mood disorders."

The medical opinion provided by the August 2014 VA examiner related that the Veteran's pre-military social and health history was consistent with a personality disorder and that, therefore, the Veteran had a personality disorder.  While acknowledging that the Veteran had a diagnosis of depression, the examiner did not, however, discuss that diagnosis and did not state whether the Veteran's depression was a separate "entity" and was co-morbid with his personality disorder or whether the depressive symptoms were part and parcel of the Veteran's personality disorder.  Nor did the VA examiner opine as to the etiology of the Veteran's depression.  As such, an additional opinion must be procured to determine the nature and etiology of both diagnosed psychiatric disorders.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Procure an addendum opinion from the August 2014 examiner.  If that examiner is not available, a new psychiatric examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review. 

a) The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorders, to include depression and an unspecified personality disorder, are related to the Veteran's multiple periods of active service, AND

b) Whether there is clear and unmistakable evidence that a psychiatric disorder preexisted service and if so, that it was not aggravated during service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's on-going diagnoses of depression and an unspecified personality disorder, the Veteran's contentions, the lay statements of record (i.e., experiencing depressive symptoms since service), his service treatment records, and his VA and private medical records.

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



